Citation Nr: 0105145	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-17 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Timeliness of the appeal of the issue of entitlement to 
service connection for ulcer disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastric cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran had unverified active duty from October 1972 to 
March 1973, with verified active duty from November 1990 to 
June 1991, and from July 1991 to July 1992; he also had in 
excess of 17 years of inactive service in the reserves.   

In February 1996, the VA Regional Office (RO) in 
Indianapolis, Indiana, denied service connection for ulcer 
disease and stomach cancer.  Following pertinent notice 
mailed to the veteran the same month, a Notice of 
Disagreement was not received within the subsequent year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the RO, which 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
cancer of the stomach.  A hearing was held before a hearing 
officer at the RO in September 1997, and the hearing 
officer's decision was entered in September 1998.

The appeal was last before the Board in December 1998, at 
which time it was remanded for further development.  
Following completion of the requested development, a 
Supplemental Statement of the Case was mailed to the veteran 
in June 2000.  

Most recently, a hearing was held at the Board in December 
2000 before the undersigned Member of the Board.


REMAND

Concerning the issue of timeliness of the appeal of the issue 
of entitlement to service connection for ulcer disease, the 
Board observes that although such issue (though then 
captioned as "Service connection for peptic ulcer condition") 
was addressed in a Statement of the Case (SOC) mailed to the 
veteran in May 1997, the veteran was not provided notice of 
the pertinent provisions, codified at 38 C.F.R.   § 20.302 
(2000), bearing on the timeliness of an appeal.  Further 
development responsive to the foregoing is, therefore, 
specified below.

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for gastric cancer, the Board observes that 
although the above-cited May 1997 SOC included notice of the 
pertinent regulation bearing on the submission of new and 
material evidence, i.e., 38 C.F.R. § 3.156 (2000), the 
corresponding captioned issue was stated as "Service 
connection for....stomach cancer".  Inasmuch as the precise 
issue the Board will be considering is, in contrast, that 
bearing on "whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for gastric cancer", and because the veteran may 
not be aware of the same, the Board is of the opinion that he 
should be provided with a Supplemental Statement of the Case 
(SSOC) pertaining directly to such issue. 

Accordingly, this case is REMANDED for the following:

The RO should provide the veteran and his 
representative with a SSOC which addresses 
each issue (as therein stated) listed on 
the title page herein.  Relative to each 
issue, the SSOC must contain notice of all 
actions taken, to include a summary of the 
evidence and applicable law.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

